UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2417


In re: TAVIS LABRON HOUPE,

             Petitioner.



             On Petition for Writ of Mandamus. (No. 1:15-cr-00193-CCE-1)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tavis Labron Houpe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tavis Labron Houpe petitions for a writ of mandamus, requesting that we direct

the district court to conform the drug amounts that support his 2015 sentence for a federal

drug offense to the laboratory report that he presented in his 28 U.S.C. § 2255 motion.

To the extent that Houpe challenges the district court’s disposition of his § 2255 motion,

a mandamus petition is not a proper substitute for a direct appeal, In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007), and, in any event, we have already considered

and rejected Houpe’s appeal from the § 2255 ruling. United States v. Houpe, 704 F.

App’x 276, 277 (4th Cir. 2017) (No. 17-6965). Accordingly, although we grant leave to

proceed in forma pauperis, we deny Houpe’s petition for a writ of mandamus. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2